ACCEPTED
                                                                                          04-15-00487-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/18/2015 6:15:15 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                NO. 04-15-00487-CV

                        In the Fourth Court of Appeals   FILED IN
                                                  4th COURT OF APPEALS
                             San Antonio, Texas    SAN ANTONIO, TEXAS
__________________________________________________________________
                                                  11/18/2015 6:15:15 PM
                                                      KEITH E. HOTTLE
                                                           Clerk
                      CONOCOPHILLIPS COMPANY et al.

                                           v.

                  LEON OSCAR RAMIREZ, JR. et al.
__________________________________________________________________

          APPELLEES’ MOTION TO REINSTATE APPEAL
__________________________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Leon Oscar Ramirez, Jr. and Jesus M. Dominguez, as Guardian for Minerva

Clementina Ramirez, an incapacitated person, Appellees and Cross-Appellants, file this

motion to reinstate the appeal and for cause show:

   1. On November 11, 2015, ConocoPhillips Company, defendant in the trial court

      and one of the appellants, filed a notice of bankruptcy stating that on October

      26, 2015, while this appeal was pending, Leon Oscar Ramirez, Jr., Appellee and

      Cross-Appellant in this appeal, filed a petition in bankruptcy, in Case Number

      15-50164, in the United States Bankruptcy Court for the Southern District of

      Texas, Laredo Division, styled In re Leon Oscar Ramirez, Jr.

   2. On November 13, 2015, this Court ordered the appeal abated and removed from

      the court’s active docket pursuant to Tex. R. App. P. 8.2. The Court also ordered


                                           1
   that the appeal would be reinstated upon proper motion and proof. Tex. R. App.

   P. 8.3.

3. On November 18, 2015, the Bankruptcy Court signed an order lifting the

   automatic stay provided by 11 U.S.C. § 362, precisely so that this appeal may

   continue to judgment. Attached hereto is a true and correct copy of the

   Bankruptcy Court’s order lifting the automatic stay.

4. Therefore, Appellees and Cross-Appellants request that the Court reinstate the

   appeal on the Court’s active docket.

                                              /s/ Alberto Alarcon
                                              Alberto Alarcon
                                                 State Bar No. 00968425
                                              HALL, QUINTANILLA & ALARCON, LC
                                              P.O. Box 207
                                              1302 Washington
                                              Laredo, Texas 78042-0207
                                              (956) 723-5527
                                              (956) 723-8168 (fax)
                                              aalarcon@sbcglobal.net

                                              Lisa Bowlin Hobbs
                                                 State Bar No. 24026905
                                              KUHN HOBBS PLLC
                                              3307 Northland Drive, Suite 310
                                              Austin, Texas 78731
                                              (512) 476-6000
                                              (512) 476-6002 (fax)
                                              lisa@kuhnhobbs.com




                                          2
                              CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this motion was served on this 18th day
of November, 2015, to the following parties and counsel as designated:
 Michael V. Powell                                           via e-service
 Locke Lord LLP
 2200 Ross Avenue, Suite 2200
 Dallas, Texas 75201

 John A. Kazen                                               via e-service
 211 Calle del Norte, Suite 100
 Laredo, Texas 78041-6237


 Bruce J. Werstak, III                                       via e-service
 6721 McPherson Road, Suite 360
 Laredo, TX 78041

Jesse R. Castillo                                            via e-service
Bank of America Plaza, Suite 1020
300 Convent St.
San Antonio, Texas 78205

                                                      /s/ Alberto Alarcon
                                                      Alberto Alarcon




                                           3